Citation Nr: 1615020	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  09-12 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served in the U.S. Army from April 1966 to May 1968.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which continued the Veteran's 50 percent rating for PTSD.  

In August 2012 and February 2015, the Board remanded the Veteran's claim for additional development.  The Board additionally disposed of other service connection and increased rating claims in those decisions.  


FINDING OF FACT

The Veteran's PTSD has resulted in occupational and social impairment with reduced reliability and productivity; the probative evidence of record is against finding that the Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

This case was remanded by the Board in August 2012 and February 2015.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the August 2012 remand was to obtain updated VA treatment records and provide the Veteran a contemporaneous VA examination.  The case was remanded again in February 2015 to afford the Veteran another contemporaneous VA examination and obtain outstanding VA treatment records.  A review of the record indicates that the specified VA treatment records have been obtained and associated with the Veteran's claims file.  Additionally, the Veteran underwent VA examinations in September 2012 and April 2015.  Therefore, the Board determines that the AOJ substantially complied with the Board's prior remand directives, and that the Board may now proceed with the adjudication of the claim.  

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim or claims.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the United States Court of Appeals for Veteran's Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004).  

In a June 2007 letter, VA satisfied its duty to notify the Veteran.  Specifically, the letter notified the Veteran of the information and evidence necessary to substantiate the claim; information and evidence that the VA would seek to provide; information and evidence that the Veteran was expected to provide; and about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015) to assist the Veteran.  The Veteran's VA medical records and lay statements are of record.  Accordingly, the Board finds that the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2015).

The Veteran was provided VA examinations in July 2007, June 2009, September 2012, and April 2015.  The examination reports reflect that the examiners reviewed the Veteran's record, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and reported findings pertinent for consideration under the applicable schedular rating criteria.  The Board finds that the VA examination reports are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist.  The Board will therefore review the merits of the Veteran's claim, de novo.  

Analysis 

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart, 21 Vet. App. 505.

The Veteran's service-connected PTSD has been rated as 50 percent disabling under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides:

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 118. 

One factor to be considered is the global assessment of functioning (GAF) score which is a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2015).  Thus, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  The Board notes that the GAF Scale has been abandoned in the updated fifth edition of the DSM.  In this case, however, the DSM-IV was in use at the time some of the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.  The Veteran has been assigned GAF scores ranging from 55 to 65 during the course of his appeal.  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  

VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181   (1998).  Evidence of record shows that in addition to PTSD, the Veteran had been diagnosed with other psychiatric disorders during the appeal period, including anxiety disorder and depressive disorder.  As it is not possible to separate the symptoms attributable to and effects associated with service-connected and nonservice-connected psychiatric diagnoses for this Veteran, the Board will attribute all the Veteran's psychiatric symptoms to his service-connected disorder and rate the service-connected PTSD accordingly.

On VA examination in July 2007, the Veteran reported that he was divorced but continued to maintain a great relationship with his two adult sons and enjoyed spending time with his two grandchildren.  He described having a "pretty good" relationship with his girlfriend of 15 years.  He indicated that he spent little time with others outside of his family and spent most of his leisure time at home reading books and watching television.  He also asserted that he had worked at an insurance company for 6 1/2 years and that he performed well on the job and got along quite well with the others.  He reported that his patience with others had been decreasing, but that he had generally been able to conceal his irritability.  He also indicated that over the past few years, he had experienced ongoing sleep disturbance, intrusive thoughts of his significant combat exposure, increasing irritability, avoidance of discussion and thinking about the Vietnam War, diminished interest in leisure activities, feelings of emotional detachment, becoming more socially withdrawn to the point of going weeks without leaving his house, and increased difficulties with concentration and memory.  He asserted that he had recently become scared that he would "explode" due to increasingly "violent thoughts" towards others.  However, he had not acted out in anger.  The VA examiner noted that the Veteran was casually and neatly dressed, well-groomed, and pleasant and cooperative.  The Veteran described his mood as irritable, and his affect was congruent with his mood and with good range.  He reported instances which caused him to become more irritated with others.  His thought process was noted to be slightly tangential, and he had difficulties recounting his train of thought.  No perceptual disturbance was noted, and the Veteran had good judgment and insight.  The examiner assigned a GAF score of 58.

In a November 2008 statement, the Veteran asserted that he had thoughts of violence against other people in given settings.  He stated that he could not be around crowds of people without leaving.  He also reported that he now had panic attacks at work and that he would have to flee the premises to go home and lock all of his doors.  He indicated that he had an increasingly worse startle response which had nearly caused violent episodes at work when people approached him from behind.  He maintained that his lack of sleep had gotten so bad that he was on sleep medication, but would often still wake up only an hour or so after falling asleep.  He also asserted that he had been severely depressed.  

In a June 2009 VA examination, the Veteran reported having dated the same woman "on and off" for the past 18 years.  He described himself as an extremely devoted family man.  Although he was socially somewhat isolated, he did travel to visit his family.  He continued to be employed and noted increasing difficulty with tolerating stress and pressure on the job, with significant startle reactions which had caused some untoward work incidents.  He described an incident in which a woman came up from behind and startled him, causing him to nearly attack her and frighten her away before he realized what had happened.  The Veteran reported experiencing intrusive thoughts about combat experiences at least once a day, survivor's guilt, avoidance of reminders of war, avoidance of crowds and situations in which there were many people, extremely severe startle reactions which had been worsening, hypervigilance, midnight awakening despite taking sleep medication, never sleeping more than 4 hours per night, isolation from others due to significant problems with anger, extremely low patience, and reduced frustration tolerance.  The examiner found that the Veteran's affect was quite intense, and that his mood was euthymic with elements of dysphoria and anxiety.  Thought process was logical and organized with no evidence of thought disorder.  Insight and judgment were good.  The Veteran denied any suicidal or homicidal ideation, or any hallucinations or delusions.  The examiner assigned a GAF score of 55, and opined that the Veteran's PTSD symptoms were overall causing moderate difficulty in function.  Specifically, the Veteran's reexperiencing symptoms were in the moderate range, his arousal symptoms were quite severe, and his avoidant symptoms were mild.  The examiner asserted that the Veteran was experiencing some increased difficulty tolerating stress, with a resulting increase in startle and anxiety reactions, as well as reactivity to combat reminders and stressors in general.    

On VA examination in September 2012, the Veteran reported that he had voluntarily retired from his job on December 16, 2011.  He stated that his girlfriend of 21 years had spent much of the past year in Italy caring for her aunt, but that he was looking forward to their reunion when she returned home tonight.  He indicated that he was planning a vacation in a few weeks to visit his grandchildren.  He maintained that he got along with his ex-wife, was close to his two sons, and talked frequently to his brother.  The Veteran reported doing household chores, and going to the grocery store and gas station.  He did some reading, although sometimes he found it difficult to concentrate.  He enjoyed fishing, but had not done much fishing lately.  He indicated that he mostly stayed close to his house and did not like to drive on freeways very much.  The examiner determined that the Veteran's PTSD symptoms included depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood.  She also noted the Veteran's reports of ongoing intrusive thoughts about combat experiences, nightmares several times a month, difficulty with concentration, hypervigilance, interrupted sleep, and preference to stay close to home.  The examiner opined that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  She assigned a GAF score of 65, and found that there was no reason why the Veteran could not secure and maintain gainful employment due to his PTSD symptoms alone.  She explained that he had maintained his previous job for over 10 years before voluntarily retiring and that he had lost no time from work.  The examiner also found that while the Veteran did not appear to have close friends, he appeared to have strong family supports and close relationships with family members.      

At the most recent VA examination in April 2015, the Veteran reported that he had ended his 21-year relationship with his girlfriend because of "her verbal abuse."  He asserted that he was polite to other people but stayed within family and close friends that he knew.  He was in contact with his sister and cousins and celebrated the holidays with family and close friends.  He was planning on visiting his grandchildren in June and described them as "the love of my life."  Regarding his two sons, he commented that it was "as if we grew up together."  The Veteran reported having variable sleep, nightmares 3 times a week, anxiety, irritability and anger, hypervigilance, startle response, avoidance of bad news and crowds, low energy, poor concentration, constant intrusive memories, memory that comes and goes, and survival guilt.  The examiner determined that the Veteran's PTSD symptoms included anxiety, suspiciousness, chronic sleep impairment, and disturbances of motivation and mood.  He also found that the Veteran was alert, oriented, and well-rested.  Cognition was grossly intact, and judgment and insight were fair.  The Veteran had fluent speech and was talkative.  He had remarkable memory with no evidence of distraction or distress.  Affect was engaging, and although mood was described as anxious and irritable, the examiner found that the Veteran was not anxious.  The Veteran denied any suicidal or homicidal ideation or plan with intention.  The examiner noted that there was a mismatch between subjective narratives and objective findings.  The examiner opined that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner also found that based solely on the Veteran's PTSD, he would be able to perform physical and sedentary employment.    

Additionally, the record demonstrates that the Veteran received individual and group VA treatment for his PTSD throughout the pendency of the appeal.  Throughout these treatment sessions, the Veteran reported that he experienced such symptoms as insomnia, nightmares, intrusive thoughts, flashbacks, anxiety, difficulty being around crowds and loud noises, startle response, difficulty driving on the highway during rush hours, anger problems, becoming more isolated from people, and survivor's guilt.  Overall, the Veteran was noted to be well-groomed, have linear and coherent thought process, and have intact judgment and insight.  There was no evidence of suicidal or homicidal ideation.  The Veteran had a good relationship with his adult sons and spent the holidays with family.  He also maintained a relationship with a girlfriend for 21 years, but reported separating from her in September 2013.  In April 2008, the Veteran asserted that he had been experiencing panic attacks for the last couple of months since his office had been relocated.  He stated that people walked by him all day long at his new office location, which created more anxiety for him because people walking by him reminded him of incidents in Vietnam when hundreds of enemy soldiers had been killed.  A June 2011 letter from the Veteran's treating physician indicated that the Veteran's PTSD symptoms included irritability, low mood, poor concentration, hypervigilance, emotional numbing, having difficulty coping at work, and having difficulty with relationships.  He was assigned GAF scores in the range of 55 to 65.

Here, the Board finds the evidence demonstrates that throughout the period on appeal the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9411.  Initially, the Board notes the Veteran experienced symptoms that are not listed in the rating criteria, and as a result, the Board has considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with deficiencies in most areas.  See Mauerhan, 16 Vet. App. 436.  The evidence demonstrates that the Veteran's PTSD was manifested during this period by depressed mood, anxiety, suspiciousness, chronic sleep impairment, hypervigilance, nightmares, intrusive thoughts, flashbacks, social withdrawal/isolation, avoidance of reminders of past events, irritability, anger, startle response, poor concentration, difficulty with crowds, survival guilt, and disturbances of motivation and mood.  Further, the VA examiner in June 2009 found that overall, the Veteran's PTSD symptoms caused moderate difficulty in function.  The September 2012 examiner determined that the Veteran's PTSD demonstrated occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The VA examiner in April 2015 found that he demonstrated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  Finally, clinicians assigned GAF scores ranging from 55 to 65 during the period on appeal, indicating a range of mild to moderate difficulty in social or occupational functioning.  As a result, the Board concludes that the evidence as a whole more nearly approximates the criteria for a disability rating of 50 percent throughout the pendency of the appeal.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411; see Hart, 21 Vet. App. 505.

However, the evidence does not show total occupational and social impairment, nor does it show occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, at any time during the pendency of the appeal, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  Although the Veteran does have some impairment in social relationships, he has consistently maintained good relationships with his siblings, cousins, sons, and grandchildren, and had sustained a relationship with a girlfriend for 21 years.  Similarly, while the Veteran had problems with irritability, anxiety, and startle response when he worked, he was still able to maintain employment at the same company for over 10 years, and VA examiners determined that his PTSD alone would not have prevented him from securing and maintaining gainful employment.  Regarding judgment and thinking, VA examiners and clinicians consistently found that the Veteran's judgment and insight were intact or fair.  Although the Veteran reported having violent thoughts towards other people on a couple occasions, he never acted on those thoughts.  The July 2007 VA examiner did note that the Veteran's thought process was slightly tangential, and that the Veteran had difficulties recounting his train of thought, but the Veteran's thought process and content was otherwise found to be logical and coherent during the pendency of the appeal.  Moreover, there was no evidence that he had ever experienced any hallucinations or that he engaged in obsessional rituals.  With respect to mood, the Board notes that the Veteran regularly suffered from anxiety, depression, irritability and anger, guilt, and occasional panic attacks.  However, the Veteran consistently denied having any suicidal or homicidal ideation, and the evidence does not indicate that the Veteran's various disturbances of motivation and mood were so severe as to be considered near-continuous in nature and affecting the ability to function independently, appropriately and effectively.  Finally, the Veteran has consistently been oriented in all spheres and has maintained his personal appearance and hygiene.  Therefore, while the Veteran's PTSD has resulted in some social and occupational impairment, as well as deficiencies in mood, the Board finds that the frequency, severity, and duration of these symptoms do not rise to the levels required for a rating in excess of 50 percent.  Accordingly, the criteria for a disability rating in excess of 50 percent for PTSD have not been met at any time during the pendency of the appeal.  38 C.F.R. § 4.130.  

Therefore, the Board finds that the preponderance of the evidence is against assigning a rating in excess of 50 percent for the Veteran's PTSD.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned for this period inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.130, Diagnostic Code 9411.  During the period on appeal, the Veteran's PTSD was manifested by depressed mood, anxiety, suspiciousness, chronic sleep impairment, hypervigilance, nightmares, intrusive thoughts, flashbacks, social withdrawal/isolation, avoidance of reminders of past events, irritability, anger, startle response, poor concentration, difficulty with crowds, survival guilt, and disturbances of motivation and mood.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned for this period.  Evaluations in excess of that assigned are provided for certain manifestations of a psychiatric disability, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds that the criteria for the evaluation assigned more than reasonably describes the Veteran's disability level and symptomatology during this period, and therefore, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Here, the Veteran has been granted a TDIU, effective December 17, 2011, the day after the Veteran's reported last day of employment.  As the record reflects that the Veteran was employed prior to that date, and the Veteran does not assert otherwise, the Board finds the issue of entitlement to a TDIU has not been raised.


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


